Case 4:20-cv-00896-ALM-KPJ Document 20-4 Filed 12/28/20 Page 1 of 2 PageID #: 170




      1                                  Exhibit C
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
    25
    26
    27
    28

                                             53
Case 4:20-cv-00896-ALM-KPJ Document 20-4 Filed 12/28/20 Page 2 of 2 PageID #: 171




      1       Facebook <case-t-+aazqbxwp2fiwm4@support.facebook.com> Thu, Oct 8,3:4 AM '; •
              to Michael, me
      2
              Hi Michael,
      3
              This is Hannah with Facebook Concierge Support. I am writing in regards to your concern about email notifications you are getting from our

      4       FacebookTeam.


              We ould like to thank ou for sending us the information we recently requeste . We were able to investigate and seeing that we the Page
      5       https://vw v.facebook.com/dcchroniclenews/ is in good standing.


      6       1 understand that this may have cause confusion on your part and we would like to apologize . Furthermore, please ha e this reported as a bug y
              following this link: https://wivw.facebook.com/help/112662898402 935

      7       You may also review our Community Standards to leam more about our policies: https:// vAv.facebook.com/co munityslandards/

      8       I hope that I was still able to answer your questions and addressed your concerns correctly. If you ever need further support, please do not hesitate
              to reach out to us and we will get back to you soonest possible. You may initiate a new chat via https:// ww.facebook.co /business/help.
      9
              I am really glad that we could at least get some clarity on this matter. Please help us improve by taking a few minutes to complete a survey about

     10       your experience with me. We always want to hear from our advertisers about how we can improve the platform. The best ay of doing that is by
              filling out our feedback form: https://w .facebook.com help/contact/268228883256323. We suggest that you keep an eye on the issue and eep
              testing to see if a platform change / restores proper functionality to you.
     11
              We will proceed to close this ticket now. I hope the above clarifies and I want to thank you for bringing this issue to our attention. To support you
     12       better, Facebook's online support hours are from 08:00 to 20:00 UTC+8 (11:00 to 23:00 UTC+11), ondays to Saturdays.


     13       Thank you for contacting Facebook Concierge Support and we wish ou all the best for our business


              Best regards,
     14
              Hannah
     15       Concierge | Facebook Support - To leam more a out growing your business on Facebook, visit: https://f .me/learn-blueprint


     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                                                    54
